Citation Nr: 1047478	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-42 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase in the 10 percent evaluation currently 
assigned for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from December 1950 to November 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 decision by the RO which 
denied an increased rating for bilateral defective hearing.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's hearing loss is manifested by no greater than 
Level V hearing loss in the right ear and Level III hearing loss 
in the left ear.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 200); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in December 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
examined by VA during the pendency of the appeal and was afforded 
an opportunity for a personal hearing but declined.  The Veteran 
or his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  


Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for essentially 
normal acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87 and Codes 6100-6110.  Disability ratings for 
hearing impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, the 
Schedule establishes eleven auditory acuity levels from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See Lendenmann, supra.  

Factual Background & Analysis

The Veteran contends that his hearing loss is more severe than is 
reflected by the 10 percent evaluation currently assigned and 
believes that a higher evaluation should be assigned.  The 
Veteran asserted that his hearing loss is not improved with 
hearing aids and that he has difficulty hearing in traffic and 
communicating with others.  

On VA audiological examination in December 2008, puretone 
thresholds, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
45
60
90
100
74
LEFT
40
60
65
80
61

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  
Impedance testing indicated normal middle ear function, 
bilaterally.  Otoscopy revealed clear ear canals with intact 
eardrums, bilaterally.  The examiner indicated that the Veteran 
had mild sloping to severe to profound sensorineural hearing 
loss, bilaterally with good speech discrimination ability in both 
ears.  

Additionally, the Board notes that audiometric findings on an 
April 2008 VA audiological examination conducted for purposes of 
establishing service connection, were not materially different 
and showed puretone threshold, in decibels, as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
405
60
90
100
73
LEFT
40
60
70
75
61

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  The 
examiner opined that it was at least as likely as not that the 
Veteran's current hearing loss was related to noise exposure in 
service.  Service connection for bilateral defective hearing was 
established by the RO in April 2008, and a 10 percent evaluation 
was assigned.  The Veteran and his representative were notified 
of this decision and did not express dissatisfaction with the 
rating assigned.  However, in November 2008, the Veteran asserted 
that his hearing acuity had worsened and requested an increased 
rating.  

In this case, the audiometric findings from the only two 
audiological examinations of record were not materially different 
and, when considered in light of the rating criteria, do not 
warrant the assignment of an evaluation in excess of 10 percent.  
The average puretone decibel loss for the Veteran's right ear on 
examination in December 2008, achieved by adding the loss at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing by four, was 74.  
The percent of discrimination was 80.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel loss 
falling between 74 and 81 with the line for percent of 
discrimination from 76 to 82, the resulting numeric designation 
for the right ear is V.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, and 
4000 Hz and dividing by four was 61.  The percent of 
discrimination was 88.  The resulting numeric designation for the 
left ear is III.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for 
assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each ear, 
the point of intersection on Table VII requires assignment of a 
10 percent evaluation under Diagnostic Code 6100.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  38 C.F.R. § 4.86(a), 
provides that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels 
or more, an evaluation can be based either on Table VI or Table 
VIA, whichever results in a higher evaluation.  This provision 
corrects for the fact that with a 55-decibel threshold level (the 
level at which speech becomes essentially inaudible), the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
See 64 Fed. Reg. 25209 (May 11, 1999).  However, in this case, 
puretone thresholds were not 55 decibels or more at each of the 
four frequencies in either ear.  Therefore, application of 
§ 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent speech 
discrimination scores, etc., nor do the audiological findings 
from either of the two VA examinations of record satisfy the 
provisions of § 4.86(b).  Thus, application of the provisions for 
exceptional patterns of hearing impairment is not warranted.  

The RO has applied the rating schedule accurately, and there is 
no basis under the applicable criteria for the assignment of an 
evaluation in excess of 10 percent.  Audiometric testing results 
are dispositive evidence in a claim for a compensable rating for 
hearing loss.  

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports 
the Veteran's claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Although the Board sympathizes with the Veteran's 
difficulties due to his hearing loss, we are constrained to abide 
by VA regulations.  

Additionally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but found 
that the Board must specifically adjudicate whether to refer a 
case for such an evaluation when the issue is either raised by 
the claimant or is reasonably raised by the evidence of record.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, 
the Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

In this regard, the Veteran does not claim nor does the record 
show any periods of hospitalization for his service-connected 
hearing loss, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disabilities.  In this case, the manifestations of the Veteran's 
hearing loss are consistent with the schedular criteria, and 
there is no objective evidence that any manifestations of his 
hearing loss are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from the 
Veteran's hearing loss would be in excess of that contemplated by 
the assigned evaluation.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Thun v. Peake, 
22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  The Veteran is 82 years old and has been retired for 
many.  As such, further consideration of a TDIU is not warranted.  

Finally, in view of the Court's holding in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether the 
Veteran was entitled to staged ratings for his bilateral 
defective hearing.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency of 
the claim for an increased rating, to include consideration of 
the one-year period before the claim was received, has the 
Veteran's bilateral hearing loss been more or less disabling than 
is reflected in the 10 percent evaluation assigned.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for bilateral 
hearing loss.  


ORDER

An evaluation in excess of 10 percent for bilateral defective 
hearing is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


